DETAILED ACTION
Examiner acknowledges receipt of amendment to application 17/029,108 filed on July 27, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 1, 3-4, 8-9, 11, 15-18 and 20 being currently amended. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claims 16 and 18 are accepted. The 112(b) rejections of claims 16-20 are therefore withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hershkovitz et al. US PGPUB 2010/0094496 in view of Rajagopalan US PGPUB 2017/0176195.
Regarding claim 1, Hershkovitz discloses a method [figs. 1 & 4] comprising: 
detecting, from a first vehicle, a request to move along a route, the route including a start point and an end point [fig. 4, steps 402, 404, 408, 410 and 412; fig. 5, steps 502, 504 and 522; detecting whether destinations (one of which is the end point) have been specified and if so, using the current location (start point) and destination to generate a route; pars. 149-154 & 158-168]; 
determining that the first vehicle is an electric vehicle, the electric vehicle including a battery [fig. 4, step 402; par.149; determining that an energy plan (battery charging plan) exists also entails determining the vehicle is an electric vehicle and has a battery]; 
retrieving, in response to the first vehicle is an electric vehicle, one or more battery parameters of the first vehicle [fig. 4, either an energy plan already exists and thus 412 was already performed or 412 is performed, thus in response to 402 the steps of fig. 5 are performed (fig. 5 details step 412) including step 506 which determines battery charge level]; 
identifying, based on the start point and the end point, one or more electric vehicle chargers [fig. 5, step 530; fig. 6; based on the destination (step 516) and current location (step 504) one or more battery service stations (which may be charging stations, pars. 108 & 173) are determined; pars. 170 & 173]; 
selecting, based on the battery parameters of the first vehicle, a subset of the electric vehicle chargers [fig. 6, steps 602 & 604; suitable battery charging station(s) is chosen based on battery parameters (i.e. compatible with battery type, par. 173)]; 
generating, based on the subset of the electric vehicle chargers, a second route such that the first vehicle is capable of reaching the end point [fig. 6; pars. 173-185; a plurality of routes are first determined that the vehicle could physically travel to the destination, then based on these routes battery service stations convenient to the route are determined, and a second route incorporating the one or more battery service stations is determined which makes the destination “reachable”]; 
modifying, based on the second route, one or more routes of one or more autonomous vehicles of the set of autonomous vehicles [pars. 237-238, 241, 284, 290, 299 & 308; the control center monitors the locations of multiple electric vehicles and reschedule vehicles charging/service plans to different stations to balance the grid, routes are modified based on the plans (fig. 6; pars. 173-185)]; and 
replacing the route of the first vehicle with the second route [fig. 6, steps 622 and 632; pars. 173-185].
Hershkovitz does not explicitly disclose the first vehicle is an autonomous vehicle of a set of autonomous vehicles. 
However, Rajagopalan discloses an electric vehicle charging and routing system [abs.] wherein the first vehicle is an autonomous vehicle of a set of autonomous vehicles [pars. 6, 15, 18, 34 & 42; routing for vehicles to charging stations is determined, with rerouting performed as necessary, the vehicles can be fully autonomous (pars. 34 & 42)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hershkovitz to further include the first vehicle is an autonomous vehicle of a set of autonomous vehicles for the purpose of allowing a user to perform other activities instead of driving or to deliver goods without a user’s input, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Hershkovitz discloses wherein the method further comprises: receiving one or more route preferences from a first passenger updating, based on one or more route preferences of the first passenger, the second route [pars. 151, 175, 182 & 222; the route can be updated based on a user’s preferences, i.e. if a passenger is replaced by a first passenger with different preferences].
Regarding claim 5, Hershkovitz discloses wherein the first passenger has a route preference to stop at a third point between the start point and the end point [pars. 314 & 319-320; a user may have a preference to stop at a business that offers good or services, for example a “coffee shop” (par. 319), if so, then the route (energy plan, see figs. 4-6) is generated to take the stop into account, including by generating a route to a charger at the same location as the third point (Examiner is interpreting a parking lot with a charging station that also services a coffee shop as indicating the charging station and the coffee shop are both proximate and at the same location)].
Regarding claim 6, Hershkovitz discloses wherein: the first passenger has a route preference to obtain goods or services at the third point, and wherein the selecting the subset further comprises: selecting an electric vehicle charger that is proximate to one or more providers that provide the goods or services [pars. 314 & 319-320; a user may have a preference to stop at a business that offers good or services, for example a “coffee shop” (par. 319), if so, then the route (energy plan, see figs. 4-6) is generated to take the stop into account, including by generating a route to a charger at the same location as the third point (Examiner is interpreting a parking lot with a charging station that also services a coffee shop as indicating the charging station and the coffee shop are both proximate and at the same location)].
Regarding claim 7, Hershkovitz discloses wherein: the first passenger has a route preference to obtain goods or services at the third point, and wherein the selecting the subset further comprises: selecting an electric vehicle charge charger that includes a provider of the goods or services [pars. 314 & 319-320; a user may have a preference to stop at a business that offers goods or services, for example a “coffee shop” (par. 319), if so, then the route (energy plan, see figs. 4-6) is generated to take the stop into account, including by generating a route to a charger at the same location as the third point (Examiner is interpreting a parking lot with a charging station that also services a coffee shop as indicating the charging station and the coffee shop are both proximate and at the same location)].
Regarding claim 8, Hershkovitz discloses wherein the one or more battery parameters are selected from the group consisting of, a current range of the first vehicle [fig. 5, step 514; par. 167], a recharge rate of the first vehicle, a recharge compatibility of one or more electric vehicle chargers of the subset of electric vehicle chargers, a manner of recharge of the first vehicle, and an age of one or more components of the first vehicle.
Hershkovitz does not explicitly disclose the first vehicle is an autonomous vehicle.
However, Rajagopalan as applied in claim 1 discloses the first vehicle is an autonomous vehicle [pars. 6, 15, 18, 34 & 42; routing for vehicles to charging stations is determined, with rerouting performed as necessary, the vehicles can be fully autonomous (pars. 34 & 42)].
Regarding claim 9, Hershkovitz discloses wherein: the method further comprises: detecting one or more additional electric vehicles proximate to the second route; determining one or more other electric vehicle battery parameters of the one or more additional electric vehicles; and updating, based on the other electric vehicle battery parameters and before the replacing the route of the first vehicle, the second route [pars. 238 & 241-242; the control center can determine the charge levels and locations of a plurality of vehicles and adjust the particular charging stations for each so that the grid is not overloaded in certain areas; pars. 108, whether a charging station is “suitable” or not, including based on the number of vehicles already charging at a particular station (thus proximate to the route and based on the vehicles’ battery parameters, i.e. a charging status), is determined in step 530, which occurs before step 522].
Hershkovitz does not explicitly disclose the first vehicle is an autonomous vehicle.
However, Rajagopalan as applied in claim 1 discloses the first vehicle is an autonomous vehicle [pars. 6, 15, 18, 34 & 42; routing for vehicles to charging stations is determined, with rerouting performed as necessary, the vehicles can be fully autonomous (pars. 34 & 42)].
Regarding claim 10, Hershkovitz discloses wherein the generating the second route further comprises: comparing a first candidate road to a second candidate road, wherein the first candidate road and the second candidate road lead to the end point [par. 173, a plurality of routes are determined which lead to the destination, and then based on the other considerations a route is determined (pars. 174-185)].
Regarding claim 11, Hershkovitz discloses wherein the comparison is based on a first discharge rate of the first vehicle on the first candidate road and a second discharge rate of the first vehicle on the second candidate road [pars. 145, 162-165 & 217; discharge rate (maximum range of the electrical vehicle) is determined based on road conditions and a  different or new route (road) can be selected based on the vehicle discharge rate (maximum range) which can change due to the road conditions].
Hershkovitz does not explicitly disclose the first vehicle is an autonomous vehicle.
However, Rajagopalan as applied in claim 1 discloses the first vehicle is an autonomous vehicle [pars. 6, 15, 18, 34 & 42; routing for vehicles to charging stations is determined, with rerouting performed as necessary, the vehicles can be fully autonomous (pars. 34 & 42)].
Regarding claim 12, Hershkovitz discloses wherein the first discharge rate is based on a speed limit of the first candidate road, and wherein the second discharge rate is based on a speed limit of the second candidate road [pars. 145, 162-165 & 217; discharge rate (maximum range of the electrical vehicle) is determined based on road conditions (including “speed limit”, par. 162) and a  different or new route (road) can be selected based on the vehicle discharge rate (maximum range) which can change due to the road conditions].
Regarding claim 13, Hershkovitz discloses wherein the first discharge rate is based on a road condition of the first candidate road, and wherein the second discharge rate is based on a road condition of the second candidate road [pars. 145, 162-165 & 217; discharge rate (maximum range of the electrical vehicle) is determined based on road conditions (including “road conditions” i.e. “grade, road type, etc.”, par. 162) and a  different or new route (road) can be selected based on the vehicle discharge rate (maximum range) which can change due to the road conditions].
Regarding claim 14, Hershkovitz discloses wherein the first discharge rate is based on a traffic condition of the first candidate road, and wherein the second discharge rate is based on a traffic condition of the second candidate road [pars. 145, 162-165 & 217; discharge rate (maximum range of the electrical vehicle) is determined based on road conditions (including “traffic”, par. 162) and a  different or new route (road) can be selected based on the vehicle discharge rate (maximum range) which can change due to the road conditions].
Regarding claim 16, Hershkovitz discloses a system, the system comprising: a memory, the memory containing one or more instructions; and a processor, the processor communicatively coupled to the memory, the processor, in response to reading the one or more instructions [figs. 1 & 4; par. 322], configured to: 
detect, from a first vehicle, a request to move along a route, the route including a start point and an end point [fig. 4, steps 402, 404, 408, 410 and 412; fig. 5, steps 502, 504 and 522; detecting whether destinations (one of which is the end point) have been specified and if so, using the current location (start point) and destination to generate a route; pars. 149-154 & 158-168];
determine that the first vehicle is an electric vehicle, the electric vehicle including a battery [fig. 4, step 402; par.149; determining that an energy plan (battery charging plan) exists also entails determining the vehicle is an electric vehicle and has a battery]; 
retrieve, in response to the first vehicle is an electric vehicle, one or more battery parameters of the first vehicle [fig. 4, either an energy plan already exists and thus 412 was already performed or 412 is performed, thus in response to 402 the steps of fig. 5 are performed (fig. 5 details step 412) including step 506 which determines battery charge level]; 
identify, based on the start point and the end point, one or more electric vehicle chargers [fig. 5, step 530; fig. 6; based on the destination (step 516) and current location (step 504) one or more battery service stations (which may be charging stations, pars. 108 & 173) are determined; pars. 170 & 173]; 
select, based on the battery capabilities of the first vehicle, a subset of the electric vehicle chargers [fig. 6, steps 602 & 604; suitable battery charging station(s) is chosen based on battery parameters (i.e. compatible with battery type, par. 173)]; 
generate, based on the subset of the electric vehicle chargers, a second route such that the first vehicle is capable of reaching the end point [fig. 6; pars. 173-185; a plurality of routes are first determined that the vehicle could physically travel to the destination, then based on these routes battery service stations convenient to the route are determined, and a second route incorporating the one or more battery service stations is determined which makes the destination “reachable”];
modifying, based on the second route, one or more routes of one or more autonomous vehicles of the set of autonomous vehicles [pars. 237-238, 241, 284, 290, 299 & 308; the control center monitors the locations of multiple electric vehicles and reschedule vehicles charging/service plans to different stations to balance the grid, routes are modified based on the plans (fig. 6; pars. 173-185)]; and 
replace the route of the first vehicle with the second route [fig. 6, steps 622 and 632; pars. 173-185].
Hershkovitz does not explicitly disclose the first vehicle is an autonomous vehicle of a set of autonomous vehicles.
However, Rajagopalan discloses an electric vehicle charging and routing system [abs.] wherein the first vehicle is an autonomous vehicle of a set of autonomous vehicles [pars. 6, 15, 18, 34 & 42; routing for vehicles to charging stations is determined, with rerouting performed as necessary, the vehicles can be fully autonomous (pars. 34 & 42)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hershkovitz to further include the first vehicle is an autonomous vehicle of a set of autonomous vehicles for the purpose of allowing a user to perform other activities instead of driving or to deliver goods without a user’s input, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17, Hershkovitz discloses wherein the one or more battery parameters are selected from the group consisting of, a current range of the first vehicle [fig. 5, step 514; par. 167], a recharge rate of the first vehicle, a recharge compatibility of one or more electric vehicle chargers of the subset of electric vehicle chargers, a manner of recharge of the first vehicle, and the age of one or more components of the first vehicle.
Hershkovitz does not explicitly disclose the first vehicle is an autonomous vehicle.
Hershkovitz does not explicitly disclose the first vehicle is an autonomous vehicle.
However, Rajagopalan as applied in claim 16 discloses the first vehicle is an autonomous vehicle [pars. 6, 15, 18, 34 & 42; routing for vehicles to charging stations is determined, with rerouting performed as necessary, the vehicles can be fully autonomous (pars. 34 & 42)].
Regarding claim 18, Hershkovitz discloses a computer program product, the computer program product comprising: one or more computer readable storage media; and program instructions collectively stored on the one or more computer readable storage media [figs. 1 & 4; par. 322], the program instructions configured to: 
detect, from a first vehicle, a request to move along a route, the route including a start point and an end point [fig. 4, steps 402, 404, 408, 410 and 412; fig. 5, steps 502, 504 and 522; detecting whether destinations (one of which is the end point) have been specified and if so, using the current location (start point) and destination to generate a route; pars. 149-154 & 158-168];
determine that the first vehicle is an electric vehicle, the electric vehicle including a battery [fig. 4, step 402; par.149; determining that an energy plan (battery charging plan) exists also entails determining the vehicle is an electric vehicle and has a battery];
retrieve, in response to the first vehicle is an electric vehicle, one or more battery parameters of the first vehicle [fig. 4, either an energy plan already exists and thus 412 was already performed or 412 is performed, thus in response to 402 the steps of fig. 5 are performed (fig. 5 details step 412) including step 506 which determines battery charge level]; 
identify, based on the start point and the end point, one or more electric vehicle chargers [fig. 5, step 530; fig. 6; based on the destination (step 516) and current location (step 504) one or more battery service stations (which may be charging stations, pars. 108 & 173) are determined; pars. 170 & 173]; 
select, based on the battery capabilities of the first vehicle, a subset of the electric vehicle chargers [fig. 6, steps 602 & 604; suitable battery charging station(s) is chosen based on battery parameters (i.e. compatible with battery type, par. 173)]; 
generate, based on the subset of the electric vehicle chargers, a second route such that the first vehicle is capable of reaching the end point [fig. 6; pars. 173-185; a plurality of routes are first determined that the vehicle could physically travel to the destination, then based on these routes battery service stations convenient to the route are determined, and a second route incorporating the one or more battery service stations is determined which makes the destination “reachable”]; 
modifying, based on the second route, one or more routes of one or more autonomous vehicles of the set of autonomous vehicles [pars. 237-238, 241, 284, 290, 299 & 308; the control center monitors the locations of multiple electric vehicles and reschedule vehicles charging/service plans to different stations to balance the grid, routes are modified based on the plans (fig. 6; pars. 173-185)]; and 
replace the route of the first vehicle with the second route [fig. 6, steps 622 and 632; pars. 173-185].
Hershkovitz does not explicitly disclose the first vehicle is an autonomous vehicle of a set of autonomous vehicles.
However, Rajagopalan discloses an electric vehicle charging and routing system [abs.] wherein the first vehicle is an autonomous vehicle of a set of autonomous vehicles [pars. 6, 15, 18, 34 & 42; routing for vehicles to charging stations is determined, with rerouting performed as necessary, the vehicles can be fully autonomous (pars. 34 & 42)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hershkovitz to further include the first vehicle is an autonomous vehicle of a set of autonomous vehicles for the purpose of allowing a user to perform other activities instead of driving or to deliver goods without a user’s input, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 19, Hershkovitz discloses wherein the generate the second route further comprises: compare a first candidate road to a second candidate road, wherein the first candidate road and the second candidate road lead to the end point [par. 173, a plurality of routes are determined which lead to the destination, and then based on the other considerations a route is determined (pars. 174-185)].
Regarding claim 20, Hershkovitz discloses wherein the program instructions are further configured to: identify a second vehicle, the second vehicle located at a first electric vehicle charger of the subset of electric vehicle chargers; determine that the second vehicle is finished a charge operation at the first electric vehicle charger; instruct the second vehicle to move away from the first electric vehicle charger [pars. 108-109; current charging status of vehicles at a charging station, expected time of completion for charging vehicles, and currently free charging stations is determined periodically, thus it is determined when a vehicle has finished charging (a charging status of a charging station changes from occupied to free and/or a vehicle’s charging status changes from charging to not)]; 
detect the second vehicle is not proximate to the first electric vehicle charger [pars. 108-109; the system determines the location and charging status of electric vehicles and the locations and statuses of charging stations, to determine when a vehicle is charging and when a charging station is occupied]; and 
instruct the first vehicle to charge at the first electric vehicle charger [fig. 6, step 618; fig. 4, step, 406; executing an energy plan which includes battery service stations at which the vehicle is instructed to charge; pars. 173, 177 & 245].
Hershkovitz does not explicitly disclose the second vehicle is a second autonomous vehicle of the set of autonomous vehicles.
Hershkovitz does not explicitly disclose the first vehicle is an autonomous vehicle.
However, Rajagopalan as applied in claim 18 discloses the vehicles can be autonomous vehicles [pars. 6, 15, 18, 34 & 42; routing for vehicles to charging stations is determined, with rerouting performed as necessary, the vehicles can be fully autonomous (pars. 34 & 42)].
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hershkovitz et al. US PGPUB 2010/0094496 in view of Rajagopalan US PGPUB 2017/0176195 and further in view of Martin et al. US PGPUB 2020/0376972.
Regarding claim 3, Hershkovitz does not explicitly disclose wherein the first passenger has a route preference of the route preferences that includes a priority for the first vehicle to travel from the start point to the end point.
However, Martin discloses an electric vehicle charging system [abs.] wherein the first passenger has a route preference of the route preferences that includes a priority for the first vehicle to travel from the start point to the end point [pars. 38, 40, 43, 46, 49-51, 61, 66 & 72; customers may be assigned various priorities based on how much they are will to pay or the level of membership they purchase, the priorities are used to determine which customers get chargers closer to their route, at more convenient times, or faster service at charging stations along the way (thus speeding up arrival at the end point)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Hershkovitz and Rajagopalan to further include wherein the first passenger has a route preference of the route preferences that includes a priority for the first vehicle to travel from the start point to the end point for the purpose of offering customers better service for a higher price, as taught by Martin (pars. 38, 40, 43, 46, 49-51, 61, 66 & 72).
Regarding claim 4, Hershkovitz does not explicitly disclose wherein the second route is based on one or more priorities of other passengers, the other passengers of vehicles other than the first vehicle.
However, Martin discloses an electric vehicle charging system [abs.] wherein the second route is based on one or more priorities of other passengers, the other passengers of vehicles other than the first vehicle [pars. 38, 40, 43, 46, 49-51, 61, 66 & 72; customers may be assigned various priorities based on how much they are will to pay or the level of membership they purchase, the priorities are used to determine which customers get chargers closer to their route, at more convenient times, or faster service at charging stations along the way (thus speeding up arrival at the end point)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Hershkovitz and Rajagopalan to further include wherein the second route is based on one or more priorities of other passengers, the other passengers of vehicles other than the first vehicle for the purpose of offering customers better service for a higher price, as taught by Martin (pars. 38, 40, 43, 46, 49-51, 61, 66 & 72).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hershkovitz et al. US PGPUB 2010/0094496, in view of Rajagopalan US PGPUB 2017/0176195, and further in view of Sponheimer et al. US PGPUB 2019/0315242.
Regarding claim 15, Hershkovitz discloses wherein the method further comprises:
identifying a second vehicle, the second vehicle located at a first electric vehicle charger of the subset of electric vehicle chargers; determining that the second vehicle is finished a charge operation at the first electric vehicle charger [pars. 108-109; current charging status of vehicles at a charging station, expected time of completion for charging vehicles, and currently free charging stations is determined periodically, thus it is determined when a vehicle has finished charging (a charging status of a charging station changes from occupied to free and/or a vehicle’s charging status changes from charging to not)];
detecting the second vehicle is not proximate to the first electric vehicle charger [pars. 108-109; the system determines the location and charging status of electric vehicles and the locations and statuses of charging stations, to determine when a vehicle is charging and when a charging station is occupied]; and 
instructing the first vehicle to charge at the first electric vehicle charger [fig. 6, step 618; fig. 4, step, 406; executing an energy plan which includes battery service stations at which the vehicle is instructed to charge; pars. 173, 177 & 245].
Hershkovitz does not explicitly disclose the second vehicle is a second autonomous vehicle of the set of autonomous vehicles.
Hershkovitz does not explicitly disclose the first vehicle is an autonomous vehicle.
However, Rajagopalan as applied in claim 1 discloses the vehicles can be autonomous vehicles [pars. 6, 15, 18, 34 & 42; routing for vehicles to charging stations is determined, with rerouting performed as necessary, the vehicles can be fully autonomous (pars. 34 & 42)].
Hershkovitz does not explicitly disclose instructing the second vehicle to move away from the first electric vehicle charger.
However, Sponheimer discloses a vehicle charging system which instructs the second vehicle to move away from the first electric vehicle charger [pars. 6-8, 41 and 44-47; a vehicle charging system issues a charging command when charging is finished]. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hershkovitz to further include instructing the second vehicle to move away from the first electric vehicle charger for the purpose of freeing space for a to-be-charged vehicle, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
NB: Examiner took Official Notice with respect to the “instructing the second vehicle to move away from the first electric vehicle charger” limitation of claim 15 in the Non-Final Rejection mailed July 27, 2022. Applicant adequately traversed. Thus, the Sponheimer reference is furnished, but the rejection does not constitute a new grounds of rejection. See MPEP 2144.03.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859